Citation Nr: 0728841	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  05-17 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for Bell's palsy.

2.  Entitlement to service connection for seizures.

3.  Entitlement to service connection for loss of teeth for 
purposes of VA disability compensation.

4.  Entitlement to an initial compensable rating for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to April 
1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 decision by the RO that 
denied service connection for Bell's palsy, loss of teeth, 
seizures, and hypertension.

In May 2006, the Board remanded the veteran's case for 
additional development.  In June 2007, while the case was in 
remand status, the Appeals Management Center (AMC) granted 
service connection for hypertension.  As a result, the appeal 
of that issue was extinguished.  See, e.g., Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997).

Nevertheless, and in the absence of a notice of disagreement 
(NOD) with respect to the assigned evaluation, the AMC 
notified the veteran that its decision to grant service 
connection for hypertension represented only a "partial 
grant" of the benefit sought on appeal as to that issue, and 
that the claim remained in appellate status "as you were not 
awarded the maximum benefit provided by the rating 
schedule."  The AMC also included the issue of his 
entitlement to a compensable rating for hypertension in a 
contemporaneously issued supplemental statement of the case 
(SSOC).  These actions were taken in error.  See, e.g., 
Grantham and Barrera, supra; see also 38 C.F.R. § 19.31(a) 
(2006) ("In no case will [an SSOC] be used to announce 
decisions by the agency of original jurisdiction on issues 
not previously addressed in the Statement of the Case . . . 
.").

The Board notes, however, that the veteran's representative, 
via written submissions dated in August 2007, has now filed 
what can reasonably be construed as an NOD with respect to 
the initial evaluation assigned for hypertension.  See 
38 C.F.R. §§ 20.201, 20.300 (2006).  Thus far, the veteran 
has not been provided a statement of the case (SOC) as to 
that issue.  38 C.F.R. § 19.29 (2006).  This matter is 
discussed in further detail, below.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).  The 
Board's present decision is limited to a final disposition of 
issues 1, 2, and 3, enumerated above.  For the reasons set 
forth below, the remaining issue (issue 4) is being REMANDED 
for additional development.


FINDINGS OF FACT

1.  Neither Bell's palsy nor seizures are recognized by law 
or regulation as "radiogenic diseases" or as presumptively 
due to radiation exposure.

2.  No competent evidence has been received to show that the 
veteran had yellow fever in service, that Bell's palsy and/or 
a seizure disorder was manifested to a compensable degree 
within one year of his separation from service, that Bell's 
palsy and/or loss of teeth are radiogenic diseases, or that 
any of the claimed conditions "may be associated" with an 
event, injury, or disease in service-to include yellow fever 
or in-service exposure to ionizing radiation-or with another 
service-connected disability.

3.  Periodontal disease is not a disability for which VA 
compensation may be paid.


CONCLUSIONS OF LAW

1.  Bell's palsy was not incurred in or aggravated by 
service; nor may it be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.311 (2006).

2.  A seizure disorder was not incurred in or aggravated by 
service; nor may it be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2006).

3.  A disability manifested by loss of teeth was not incurred 
in or aggravated by service; nor may such disability be 
presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311, 3.381, 
4.150 (Diagnostic Code 9913) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that he has Bell's palsy and tooth loss 
as a result of in-service exposure to ionizing radiation.  He 
also contends, in essence, that he has a seizure disorder 
that can be attributed to yellow fever incurred in service.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 121 
(2004).

The Court has held that the notice requirements of the VCAA 
apply generally to all five elements of a service connection 
claim; namely, (1) veteran status, (2) existence of a 
disability, (3) a connection between the veteran's service 
and the disability, (4) degree of disability, and 
(5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Ordinarily, notice with respect to 
each of these elements must be provided to the claimant prior 
to the initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify with respect to the claims that are 
currently being adjudicated.  By way of VCAA notice letters 
sent to the veteran in January 2004 and May 2006, the AOJ 
informed the veteran of the information and evidence required 
to substantiate his claims for service connection.  He was 
notified of his and VA's respective duties for obtaining the 
information and evidence, and he was asked to send any 
medical reports he had.  He was also informed of the manner 
in which a disability rating and effective date would be 
assigned if service connection was granted.  Although the 
totality of the required notice was not provided until after 
the veteran's claims were initially adjudicated, the claims 
were subsequently re-adjudicated in a June 2007 SSOC, thereby 
correcting any defect in the timing of the notice.  See, 
e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
No further corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).  
Under applicable law, a medical examination and/or opinion is 
deemed "necessary" if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 
manifesting during an applicable presumptive period, provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claims that are 
currently being adjudicated.  The veteran's service records 
have been obtained, as have records of his VA treatment.  The 
Social Security Administration (SSA) has indicated that the 
records underlying his award of SSA disability benefits are 
no longer available, having been destroyed in December 2005.  
The Board acknowledges that no medical examination and/or 
opinion has been obtained with respect to the disabilities 
here at issue.  The Board notes, however, that the record is 
completely devoid of any competent evidence to show that the 
veteran had yellow fever in service; that Bell's palsy and/or 
a seizure disorder was manifested to a compensable degree 
within one year of his separation from service; that Bell's 
palsy and/or loss of teeth are radiogenic diseases; or that 
any of the claimed conditions "may be associated" with an 
event, injury, or disease in service-to include yellow fever 
or in-service exposure to ionizing radiation-or with another 
service-connected disability.  As a result, no examination is 
necessary.  Id.  Accordingly, and because the veteran has not 
identified and/or provided releases for any other evidence 
that needs to be obtained in connection with these claims, it 
is the Board's conclusion that no further development action 
is required with respect to these particular issues.

II.  The Merits of the Veteran's Claims

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2006).  Generally, in 
order to prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  See, e.g., Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

However, if certain chronic diseases-such as epilepsies or 
other organic diseases of the nervous system-become manifest 
to a degree of 10 percent or more during the one-year period 
following a veteran's separation from active duty, the 
condition may be presumed to have been incurred in service, 
notwithstanding that there is no in-service record of the 
disorder.  38 U.S.C.A. § 1112(a) (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2006).  In addition, for veterans who are 
shown to have been present at the site of a test involving 
the atmospheric detonation of a nuclear device during the 
official operational period of the test, including during 
Operation Crossroads (July 1 to August 31, 1946), certain 
conditions (cancers) are recognized as presumptively due to 
exposure to ionizing radiation.  See 38 U.S.C.A. § 1112(c) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.309(d) (2006).  VA 
regulations also contain provisions that allow for service 
connection for other diseases that are deemed or found to be 
"radiogenic."  38 C.F.R. § 3.311 (2006).

In the present case, the veteran's service records clearly 
show that he participated in Operation Crossroads while 
aboard the U.S.S. Hesperia in 1946.  His service medical 
records are completely negative for any complaints of, or 
treatment for, Bell's palsy, yellow fever, or a seizure 
disorder.  The report of his separation examination, dated in 
February 1947, shows that his nervous system was found to be 
normal.  The report also appears to reflect a history of 
fillings and/or restorative work on tooth #9.  It was noted 
that there were no missing or nonvital teeth, no periapical 
disease, and no pyorrhea alveolaris.

In December 1962, the veteran was seen at University 
Hospitals of Cleveland for paralysis of the muscles of the 
left side of his face of unknown etiology.  He was 
hospitalized at the former Crile VA Hospital from January 3 
to February 26, 1963.  It was noted that he had been 
diagnosed with Bell's palsy approximately three weeks prior 
to the date of the admission.

In February 1979, the veteran presented for VA treatment with 
complaints of lightheadedness on the day prior.  It was noted 
that he had been struck with a metal object one week earlier 
without unconsciousness, and that he had a history of Bell's 
palsy.  The diagnosis was that he had "dizziness."

A document entitled "Atmospheric Nuclear Test Participant" 
was received by VA in April 1987.  The document shows that 
the veteran's total calculated radiation exposure due to 
participation in Operation Crossroads was 0.280 rems.  In 
June 1987, the veteran stated that he had not been exposed to 
radiation in any of his post-service employment.  He 
indicated that the water supply aboard his ship had been 
contaminated with radiation as a result of Operation 
Crossroads, and stated that he and others aboard the ship 
drank the water for three days before the contamination was 
discovered.

A January 1989 letter from the Defense Nuclear Agency 
describes the measures that were ordered to ensure the safety 
of drinking water at Operation Crossroads.  Accompanying the 
letter was a document entitled, "History of USS Hesperia 
(AKS-13) During Operation Crossroads (1946)."  The document 
describes the ship's participation in Operation Crossroads 
and indicates that on August 22, 1946, when the ship was 
inspected for radioactivity, it was found to be 
radiologically clear "[w]ith the exception of the ship's 
evaporators . . . ."  It was noted that the ship was 
temporarily listed as radiologically suspect, largely due to 
low level radioactive contamination of the lagoon waters, and 
that the contamination was generally confined to the internal 
salt water piping systems and the exterior hull at the 
waterline.  It was also noted that, in order to prevent 
contamination of the drinking water, ships were instructed to 
scrape off marine growth near the waterline, not to steam 
evaporators in excess of 80 percent, and not to dismantle the 
evaporators without a radiation monitor being present.

In April 1994, the veteran presented for VA treatment and 
reported a history of radiation exposure during World War II.  
It was noted that he had no symptoms of malignancy.  In 
August 1994, it was noted that he had advanced periodontitis 
and missing and loose teeth.  In September 1995, it was noted 
that he had periodontal disease.

Records from Meridia Huron Hospital show that the veteran was 
involved in a motor vehicle accident in December 1995.  
Approximately one week later, he was brought to the emergency 
room with a report that his wife had him found sitting in a 
chair with his arms to the side and his head back while 
foaming at the mouth.  On examination, his speech was 
slurred.  The clinical assessment was "[rule out] seizure 
disorder."

VA treatment records, dated in January 1996, show that the 
veteran presented for treatment of new-onset seizures.  It 
was noted that he had had two of them; one while driving, 
which resulted in an accident, and one in his recliner.  In 
March 1996, the veteran was admitted to a VA facility for 
treatment of myocardial infarction.  It was noted that he had 
a new onset seizure disorder of unclear etiology.  In 
December 1998, it was noted that he had a seizure disorder, 
and was on Dilantin, "[secondary] to car accident."

A November 1999 clinical report from Lakeland Medical Group 
shows that the veteran had a history of seizure disorder.  It 
was noted that he was taking Dilantin.  On examination, he 
was noted to be neurologically intact.  The clinical 
impression was that his seizure disorder was stable.

In October 2003, the veteran presented for VA treatment after 
experiencing an episode of slurred speech of approximately 10 
seconds duration.  He complained of intermittent slurred 
speech and occasional drooling ever since an episode of 
severe Bell's palsy in 1961.  He also reported that he had 
been exposed to radiation in service.  It was noted that he 
had had a prior history of seizure disorder, diagnosed in 
1995, but that he had had no seizures since starting Dilantin 
at that time.  It was also noted that he had had a prior 
history of myocardial infarction and a negative workup for 
neuropathy.  On examination, he was noted to have a 
questionable mild ptosis of the left eye, possible mild 
asymmetry of the left eyelid, and mild lower motor neuron 
facial weakness with prominent synkinesis.  His left cheek 
was tighter when he puffed out his cheeks, and his tongue was 
slightly deviated to the right due to curling at the tip.  
The final assessment was that his current symptoms were most 
likely a recurrence of chronic problems related to old Bell's 
palsy.  An ischemic event could not be ruled out, but was 
unlikely.

In December 2003, the veteran reported that he experienced 
frequent watering of his eyes and spasms of his left eyelid.  
It was noted that he had been seizure free since 1995.  It 
was also noted that he had had all his teeth removed.  In 
January 2004, he identified weeping of the left eye as a 
current residual of Bell's palsy.  In May 2004, the veteran 
reported that he was doing well.  He indicated that he had 
obtained dentures and that he had not had a seizure in quite 
some time.

A September 2004 letter from Emory E. Foote, D.D.S., 
indicates that the veteran presented for dental treatment in 
1993.  The letter indicates that the veteran at that time had 
numerous missing teeth and that those remaining were mobile 
and severely decayed; the veteran had severe bone loss and 
advanced periodontal disease.  Dr. Foote removed the 
veteran's remaining teeth and, after correcting the 
architecture of the bone, full upper and lower dentures were 
fabricated.

In January 2005, the veteran presented for VA treatment with 
complaints of his left eye getting very watery (2-3 times per 
day), associated with facial spasms.  It was noted that the 
episodes were probably related to his history of Bell's 
palsy.  In March 2006, the veteran reported that he was 
taking Dilantin and that he had not had any "spells."

Following a thorough review of the relevant evidence in this 
case, and the applicable laws and regulations, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims for service connection for Bell's palsy, 
seizures, and loss of teeth.  Although the veteran believes 
that he had yellow fever in service, and that his 
disabilities can be attributed to service, there is nothing 
in the record to show that he has the specialized training or 
expertise necessary to offer competent opinions as to matters 
of medical diagnosis or causation.  As a result, his opinion 
in that regard cannot be accorded any probative weight.  See, 
e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(a lay person is not competent to offer opinions that require 
medical knowledge).  As noted previously, the record is 
completely devoid of any competent evidence to show that the 
veteran had yellow fever in service; that Bell's palsy and/or 
a seizure disorder was manifested to a compensable degree 
within one year of his separation from service; that Bell's 
palsy and/or loss of teeth are radiogenic diseases; or that 
any of the claimed conditions "may be associated" with an 
event, injury, or disease in service-to include yellow fever 
or in-service exposure to ionizing radiation-or with another 
service-connected disability.  None of the claimed conditions 
is recognized by law or regulation as a "radiogenic 
disease," or as presumptively due to radiation exposure, and 
it is well established that periodontal disease is not a 
disability for which VA compensation may be paid.  See, e.g., 
38 C.F.R. §§ 3.381(a), 4.150, Diagnostic Code 9913 (Note) 
(2006); Byrd v. Nicholson, 19 Vet. App. 388 (2005).  In 
short, the Board can find no basis in the current record upon 
which to award the veteran service connection for Bell's 
palsy, seizures, or loss of teeth.  The claims for service 
connection must therefore be denied.


ORDER

The claim for service connection for Bell's palsy is denied.

The claim for service connection for seizures is denied.

The claim for service connection for loss of teeth is denied.


REMAND

As noted above, the veteran, through his representative, has 
filed a timely NOD with respect to the matter of his 
entitlement to an initial compensable rating for 
hypertension.  See Introduction, supra.  To date, no SOC as 
to this matter has been furnished.  In Manlincon v. West, 12 
Vet. App. 238 (1999), the United States Court of Appeals for 
Veterans Claims (Court) held that when an appellant files a 
timely NOD as to a particular issue, and no SOC is furnished, 
the Board should remand, rather than refer, the issue for the 
issuance of a SOC.

For the reasons stated, this case is REMANDED for the 
following actions:

Unless the claim is resolved by granting the 
benefits sought or the NOD is withdrawn, 
furnish an SOC to the veteran and his 
representative, in accordance with 38 C.F.R. 
§ 19.29, concerning the matter of the 
veteran's entitlement to an initial 
compensable rating for hypertension.  This 
issue should be certified to the Board for 
appellate review if, and only if, a timely 
substantive appeal is received.

The appellant has the right to submit additional evidence and 
argument on the issue the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


